45 Mich. App. 406 (1973)
206 N.W.2d 475
ATTORNEY GENERAL, ex rel BARR
v.
KENT COUNTY CLERK.
Docket No. 15059.
Michigan Court of Appeals.
Decided March 23, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Solomon H. Bienenfeld, and Russell A. Searl, Assistants Attorney General, for plaintiff.
Vander Veen, Freihofer & Cook, P.C. (by George R. Cook and Fred N. Searl), for defendants.
*407 Before: R.B. BURNS, P.J., and T.M. BURNS and PETERSON,[*] JJ.
PER CURIAM.
On December 14, 1970, the Register of Deeds of Kent County died, creating a vacancy in the office. The vacancy could have been filled by appointment for the remainder of the unexpired term by defendants County Clerk, Judge of Probate, and Prosecuting Attorney of the county.[1] There was no such appointment, however, and on February 3, 1971, the Kent County Board of Commissioners adopted a resolution providing for a merger of the offices of County Clerk and Register of Deeds. Defendant County Clerk assumed the duties of the Register of Deeds and was thereafter elected to a new term for the combined offices at the general election held November 7, 1972.
Plaintiffs instituted this action as a quo warranto inquiry into the right of defendant clerk to hold the office of Register of Deeds and for mandamus to compel the appointment of a Register of Deeds to fill the claimed vacancy in that office. From a summary judgment in favor of defendants, plaintiffs appeal.
The action was not commenced until March 22, 1972, more than 13 months after the action of the county board. It is barred by laches and is, in any event, now moot since the term of the office inquired into has expired and there is no other claimant to the office for such expired term. Layle v Adjutant General of Michigan, 384 Mich. 638 (1971), and cases cited therein.
Affirmed, without costs, a public question being involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  MCLA 201.35; MSA 6.715